Citation Nr: 1726037	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left foot disorder with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1989 to June 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, December 2015 and August 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before the final claim can be adjudicated.  

The Veteran's service-connected left foot disorder with degenerative changes is currently rated as 10 percent disabling.

A review of the Veteran's claims file shows that the last examination for his service-connected disability was in October 2015.  

A December 2015 private medical note indicated a diagnosis of hallux rigidus, left foot and arthralgia left ankle and joints of the left foot.  The private examiner noted that the Veteran had agreed to undergo cheilectomy, a surgical procedure to remove bone spurs from the base of the big toe in the foot, for his left foot hallux rigidus.  

Pursuant to remand by the Board, records associated with his April 2016 left foot surgery were obtained.  It was noted that the Veteran underwent a cheilectomy of the left first metatarsophalangeal joint.  

VA treatment records were also obtained.  A May 2016 treatment note reflects that the Veteran had recently undergone surgery for a bunion affecting his first digit of his left foot.  He complained of left foot postsurgical pain.  A residual scar was noted from the surgery.  

The evidence above suggests that the Veteran's disability may have either progressed in nature or worsened since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As such, the Board finds that a new foot examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating; the December 2016 VA examination report of record consists only of an opinion, rather than a contemporaneous examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA podiatric examination by an appropriate medical professional to determine the current nature and severity of his service-connected left foot disability.  The entire claims file must be reviewed by the examiner.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner must identify all currently present manifestations of the service-connected left foot disability.  The examiner must also specifically indicate whether any associated foot disability is moderate, moderately severe, severe, or results in loss of use of the foot.

The examiner must report the nature and severity of any scars associated with the service-connected left foot disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted. 

The examiner is also asked to note whether the service-connected left foot disability results in occupational impairment.  If so, the examiner should describe the occupational impairment associated with this disability and provide an opinion as to whether the Veteran's service-connected foot disabilities, either individually or in the aggregate, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.

2.  Finally, after ascertaining whether additional development (e.g., obtaining missing records) remains necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case addressing all evidence received since the March 2017 Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




